Citation Nr: 1209860	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  05-35 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a left leg disability.  

2. Entitlement to an initial increased rating for a cervical spine disability (a herniated disc at C2-3 and bulging discs at C3-4 and C5-6) in excess of 20 percent disabling.  

3. Entitlement to a separate rating for a neurological disability (to include radiculopathy) secondary to the service-connected cervical spine disability.  

4. Entitlement to an initial increased rating for a right shoulder (major) disability (adhesive capsulitis with rotator cuff tendinitis, mild degenerative joint disease and calcific tendonitis) in excess of 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 1965 to July 1967; November 1990 to May 1991; September 1994 to December 1994; January 2002 to October 2002 and February 2003 to February 2004.  He served in the Puerto Rico Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO granted service connection for right (major) shoulder adhesive capsulitis with rotator cuff tendinitis, mild degenerative joint disease and calcific tendinitis; the rating was 10 percent, effective February 11, 2004 (date of separation).  Also granted was service connection for a herniated disc at C2-3 and bulging discs at C3-4 and C5-6; the rating was 10 percent, effective February 11, 2004 (date of separation).  Service connection for a "left leg condition" was denied.  

In May 2009, the RO found clear and unmistakable error in the March 2005 decision.  Both of the initial increased ratings for the cervical spine and right (major) shoulder were increased to 20 percent disabling, effective February 11, 2004 (date of separation).  

The Board finds the evidence raises the issue of entitlement to a separate rating for radiculopathy secondary to the service-connected cervical spine disability.  

The issue of entitlement to a separate rating for radiculopathy secondary to the service-connected cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. A clear preponderance of the evidence is against a finding that a left leg disability had its onset in or is otherwise related to active service or to the service-connected 
cervical spine disability.  

2. The service-connected cervical spine disability has not been productive of forward flexion of 15 degrees or less; ankylosis is not shown; and there has been no bed rest prescribed by a physician due to this disability.  

3. The right shoulder disability is not manifested by limitation of motion to midway between side and shoulder level or 25 degrees from the side.  


CONCLUSIONS OF LAW

1. A left leg disability was not incurred or aggravated in active service nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).  

2. The criteria for a rating in excess of 20 percent evaluation for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §§ 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a (& Plate V), Diagnostic Codes (DCs) 5237, 5243 (2011).  

3. The criteria for an evaluation in excess of 20 percent for a right (major) shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a (& Plate I), DCs 5200-5203 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

For the service connection claim, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011) in a June 2004 letter.  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the claimant was expected to provide.  In a June 2010 letter, the RO also notified the Veteran of the process by which disability ratings and effective dates are established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For the initial increased rating claims, these claims arise from the disagreement with the initial ratings following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311, 1315-1316 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  The Veteran did receive proper notice for his claims for service connection for a cervical spine disability and right shoulder disability in June2004.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  The Veteran has been medically evaluated in conjunction with his increased rating claims.  All identified and available private and VA medical records have been secured.  

The Veteran has not been given a VA examination for his claim for service connection for a left leg disability.  A VA medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but does have several other components.  38 C.F.R. § 3.159(c)(4)(i) (2011).  These components include: (A) competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) evidence establishing that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period (provided the claimant has the required service or triggering event to qualify for that presumption); and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2011).  Part (C) could be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with military service.  38 C.F.R. § 3.159(c)(4)(i)(C)(ii) (2011).  

Here, there is no evidence establishing that the Veteran suffered an event, injury or disease in service regarding a left leg disability.  The Veteran asserted in his October 2005 appeal that his left leg disability is related to his "service-connected back condition."  The only "back disability" the Veteran is service-connected for is in the cervical spine, which is in the neck.  There is no evidence that these two disabilities are related; the evidence suggests any leg radiculopathy the Veteran has is related to a non service-connected lumbar spine disability.  The Board finds that a VA examination is not necessary for the claim of service connection for a left leg disability.  VA's duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The duties to notify and assist have been met.  

II. Legal Criteria 

The Board must discuss competency and credibility when adjudicating a claim.  A veteran is competent to testify to factual matters of which he has first-hand knowledge, including having joint pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  Id.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  In adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In determining whether lay evidence is satisfactory, the Board may consider the demeanor of the witness, internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

	A. Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Additionally, under § 3.310(a) of VA regulations, service connection may be generally established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When the claim is in equipoise, the reasonable doubt rule is for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

On his October 2005 appeal form, the Veteran stated that his "leg condition" was a consequence of his service-connected back condition (the Veteran is only service-connected for a cervical spine disability).  

Early service treatment and VA records are negative for treatment, diagnoses of or complaints regarding the left leg.  After the Veteran's first period of active duty service, he had a VA orthopedic examination in October 1969.  He claimed problems with his right leg only; an examination was negative.  VA records over the years showed the Veteran had full range of motion of his extremities, a normal gait and his knees showed no bony or joint pathology (See February 1995 VA Physical examination; May 1998 VA examination for headaches; and a June 1998 VA radiology record).  

In June 1998, the Veteran underwent a VA joint examination.  He reported pain in his shoulders and denied pain the rest of the joints in the arms and legs.  He had full range of motion in all joints.  He had a normal gait and there was no evidence of joint symptoms.  The diagnosis was negative musculoskeletal joint examination in the arms and legs.  

The Veteran's last period of service ended in 2004.  On a February 2004 post-deployment form, he checked yes regarding swollen, stiff or painful joints; muscle aches; and numbness/tingling in hands and feet.  A VA primary follow up note from the same month showed the Veteran had lumbar radiculopathy.  

A May 2004 report of medical history showed only problems with his shoulder and cervical spine.  In February 2005, a VA examination for the cervical spine noted the Veteran walked unaided without a cane or assistive device.  A March 2006 VA record showed extremities were normal; with no clubbing, cyanosis, edema, skin discoloration, trauma, ulcers or calluses.  

In March 2005, the RO denied service connection for a lumbar spine disability; the Veteran did not file a notice of disagreement with this decision and it is not on appeal.  Also, the Veteran filed a claim for service connection for right leg radiculopathy.  The RO denied a claim for service connection for right leg radiculopathy in January 2007; the Veteran did not file a notice of disagreement and this matter is not on appeal.  

A January 2007 VA examination report for the spine noted that the lumbar spine was not service-connected.  The Veteran had radiculopathy symptoms in both legs and was diagnosed with right leg radiculopathy.  The examiner stated that cervical and thoracolumbar spines were different anatomical areas with different bony structures and nerve supplies.  Left leg radiculopathy was not diagnosed.  

In March 2008, a VA primary care record showed the Veteran complained of left leg weakness and tightening sensation at posterior calf and thigh on the left side.  He had numbness of the feet.  This was attributed to radicular symptoms.  In April 2008, a VA physical therapy note showed he had lumbar spine problems, left hip trochanteric bursitis, bilateral lower extremity weakness, and decreased sensation secondary to neural foraminal stenosis.  He was a candidate for physical therapy.  

The Board finds the Veteran competent to state what he has actually experienced.  Washington, 19 Vet. App. at 368-69; Layno, 6 Vet. App. at 467-69; and 38 C.F.R. § 3.159(a)(2).  However, the Veteran has only contended that medical evidence showed that his "left leg condition" is due to his service-connected cervical spine disability.  Unlike in Washington, the Veteran is not using his own personal knowledge or experience here to assert his claim.  

As for credibility, the Veteran is credible in stating that medical evidence shows that he has a left leg disability, but not that it is caused by his service connected cervical spine disability.  As an April 2008 VA physical therapy note shows, this problem is related to a non service-connected lumbar spine disability, not the service-connected cervical spine.  As the January 2007 VA examiner explained regarding right leg contentions, science shows radiculopathy in the legs is related to the lumbar, and not the cervical spine.  

The Board finds the other evidence in the case (essentially the medical evidence) to be competent and credible as there is no evidence to the contrary.  

The Board finds the evidence does not show that any left leg disability is related to service or to another service-connected disability.  38 C.F.R. §§ 3.303(d), 3.310(a).  The evidence does not show a nexus to service for any left leg disability or between any left leg disability and service-connected disability.  The claim is not in equipoise.  The reasonable doubt rule is not for application and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

	B. Initial increased ratings

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2011).  Also, for initial rating decisions that establish service connection and assign an initial disability rating, the entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2011).  



For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2011).  In Thun v. Peake, 22 Vet. App. 111 (2011), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  Id.  

		1. Cervical spine disability

The Board must evaluate disabilities under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011).  

Here, the Board is remanding the issue of entitlement to a separate rating for radiculopathy or neurological impairment of the cervical spine.  As a result, the relevant diagnostic codes for the nerves will not be considered.  

The General Rating Formula for Diseases and Injuries of the Spine for DC 5237 provides for the rating of disabilities of the spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the relevant parts of the formula are as follows: 

Unfavorable ankylosis of the entire spine (100 percent); 

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); and 

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent).  38 C.F.R. § 4.71a (2011).  

Intervertebral Disc Syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, DC 5243 (2011).  

Degenerative arthritis of the spine (DC 5242) is rated under DC 5003, which addresses degenerative arthritis generally.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2011).  Note 1 of DC 5003 states that the degenerative arthritis ratings will not be combined with ratings based on limitation of motion.  

The history of the cervical spine disability shows that initially the RO granted service connection for a cervical spine disability in March 2005; the rating was 10 percent from the date of separation from service.  In May 2009, the RO found clear and unmistakable error in the March 2005 decision and granted a 20 percent rating from separation from service for the cervical spine disability.  The current rating is 20 percent.  

The Veteran's July 2005 notice of disagreement did not make any specific contentions about this issue, but he did write "Deluca" on this submission.  

After the Veteran's last period of service, he went to VA and reported cervical spine problems (see February 2004 VA record).  This record noted a July MRI showed a small central disc protrusion at C2-C3; diffuse disc bulging at C3-C4 and mild foramen narrowing.  There was also mild diffuse disc bulging at C5-C6 (described as "slightly eccentric") with moderate foramen narrowing.  VA records show he continued to complain of neck pain in 2004; he had a functional upper extremity range of motion and an MRI later in the year showed mild degenerative changes in the cervical spine with osteophytes along with narrowing and bulging discs.  

The Veteran received four VA examinations for his cervical spine.  All were fully explanatory and adequate except for the September 2009 examination, which failed to show range of motion measurements without an explanation.  This was cured by a re-examination of the Veteran in December 2009.  The claims file was available and reviewed for each examination.  

The February 2005 VA examination report showed the examiner reviewed the Veteran's past history of cervical discogenic disease.  The Veteran said while in service he injured his cervical spine doing mechanics and working as a military police officer.  He noticed cervical pain in about 2002.  He used medication to control the pain, which was moderate to severe.  He was treated with physical therapy in the past year.  His pain was brought on by lifting weights and other objects, sleeping, and forward flexion of the neck.  It was alleviated by medication, liniment, and hot showers.  His flare ups were twice a week and lasted for 20 to 30 minutes.  

He had no history of falls due to cervical pain.  He was independent in most activities of daily living.  He needed some help to wash his back.  He couldn't play sports, billiards or use a leash for a pet.  He could drive 30 minutes with no problems.  

Inspection of the cervical spine showed it was normal in appearance.  The range of motion was measured; forward flexion and extension was 0 to 20 degrees.  Bilateral lateral flexion and bilateral rotation were 0 to 25 degrees.  There was painful motion on the last degree of the range of motion measured.  

He was additionally limited by pain, fatigue, weakness or lack of endurance with repetitive use of the cervical spine.  While the Veteran reported he had to be on "complete bed rest" on two occasions per week; the examiner explained there was no prescription for bed rest by a physician during the past year due to his cervical spine disability.  

There was objective evidence of painful motion on all movements of the cervical spine.  There was bilateral trapezius muscle spasm and tenderness to palpation of these muscles.  There was no weakness of the arms and hands.  The examiner found no postural abnormalities of the back or fixed deformities.  The diagnoses were C2-3 herniated disc, C3-4 bulging disc with mild left neural foramina narrowing and C5-6 bulging disc by cervical spine via the July 2002 MRI.  

On VA examination in January 2007; the examiner found the Veteran to be exaggerating his symptoms.  The Veteran again reported weakness and pain in the cervical spine area.  It was severe, constant and daily.  He claimed he had flare ups of his spinal conditions which were brought about by sitting or standing, were constant and were alleviated by bed rest.  He claimed during flare ups he could not do anything.  The examiner noted the Veteran had not had prescribed bed rest during the past year due to acute IVDS.  

The examiner noted that manual testing of the upper and lower extremities was completed but was not reported because it appeared the Veteran was not doing his full effort and claimed severe pain.  He had no muscle atrophy.  Upon being tested for handgrip muscle strength he could not close his hands and claimed to be in severe pain.  The examiner found the left and right muscles of the cervical spine had spasms with tenderness.  Posture and gait were normal.  

Also, range of motion of the cervical spine was not reported because the examiner observed that while dressing and undressing the Veteran had a lot more range of motion (with a pain-free facial expression) than what was measured.  He had a visual forward flexion from 0 to 40 degrees and extension from 0 to 15 degrees.  As a result, the examiner could not state if he was additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use without speculating.  He had no cervical ankylosis.  

Past diagnostic studies involving the cervical spine were noted.  He also had cervical myositis.  The effect on activities of daily living was noted; exercise, sports, recreation, bathing, dressing, and grooming were prevented or severely curtailed.  

As mentioned above, the September 2009 examination did not report range of motion measurements and did not state why they were not reported.  Complaints and other findings were reported in this examination.  The Veteran stated that since his last examination his cervical spine had worsened because his neck would "fall" while he was watching television.  He also had pain and difficulty falling asleep.  He reported fatigue, decreased motion, stiffness, weakness, spasms and pain.  The pain was around his shoulders.  It was severe and constant, and stabbing.  It radiated to his shoulders.  Flare ups were severe, occurred several times a year for hours and were precipitated by watching television.  Hot water alleviated the pain.  

There were no incapacitating episodes of spine disease.  His spine and gait were normal.  He did not have ankylosis.  Spasms, guarding, pain, weakness and tenderness were shown objectively.  A detailed motor examination was normal.  The effect on activities of daily living was severe for some categories (chores, dressing, and grooming).  

In December 2009, the Veteran received a new VA examination which did record range of motion measurements.  The other symptoms and findings were substantially similar to the last examination in September and will not be repeated.  

There was no ankylosis.  Flexion was 0 to 30 degrees; extension 0 to 15 degrees; Left lateral flexion was 0 to 20 degrees; left lateral rotation was 0 to 40 degrees; right lateral flexion was 0 to 25 degrees and right lateral rotation was 0 to 45 degrees.  There was objective evidence of pain on motion.  The impact on some activities of daily living was severe; sports and exercise were prevented.  

The Board finds that the Veteran is competent to report what he has actually experienced regarding his cervical spine.  38 C.F.R. § 3.159(a)(2).  But the Board does not find him credible due to his exaggeration of lack of function at the January 2007 VA examination.  Under Caluza, 7 Vet. App. at 511, credibility is a consideration for the Board.  The other evidence in the file is competent and credible as there is no evidence to the contrary.  

Based on the evidence in the file, the Board finds that a higher evaluation for a cervical spine disability, currently evaluated as 20 percent disabling, is not warranted.  There was no evidence showing that the forward flexion of the cervical spine was 15 degrees or less.  It follows that no unfavorable ankylosis has been shown.  The requirements for a higher rating under 38 C.F.R. § 4.124a, DC 5237 are not met.  

The Board has considered other avenues for an increase as well.  A separate evaluation for intervertebral disc disease is not in order because there has been no diagnosis and no evidence shows prescribed bed rest by a physician.  An increase is also not available for arthritis.  Note 1 of DC 5003 states that the degenerative arthritis ratings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  The Veteran is already being evaluated under a rating based on limitation of motion, DC 5237.  

The Board has considered whether there is any additional functional loss not contemplated in the current 20 percent evaluation.  See, 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As mentioned, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. at 84-85.  The Veteran has reported pain, flare ups and other symptoms, including spasms.  The Board finds insufficient objective evidence of deformity; incoordination; atrophy; and inflammation or swelling on use.  See 38 C.F.R. § 4.45.  His claim of greater disability and function loss due to pain lacks credibility as he has exaggerated motion loss and other symptoms on VA examination.  An increased rating on this basis is not warranted.  

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart, 21 Vet. App. at 509-510.  However, the record does not support the assignment of different percentage evaluations during the time period on appeal.  The Veteran has been given an initial increased rating of 20 percent, effective the date from separation from the last period of service.  He is not entitled to receive a staged rating beyond that increase.  

The Board also finds that the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology.  The assigned schedular evaluation is adequate.  Thun, 22 Vet. App. at 115.  

Under these circumstances, there is no basis to assign a higher evaluation for the cervical spine disability (currently rated as 20 percent disabling).  The benefit of the doubt doctrine is not applicable here and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

		2. Right shoulder (major) disability

The normal range of motion of shoulder for flexion and abduction is from 0 degrees at the side to 180 degrees over head.  38 C.F.R. § 4.71, Plate I (2011).  Shoulder level is at 90 degrees, and exactly midway between the side and shoulder level is at approximately 45 degrees.  

Under DC 5201, a 20 percent rating is assigned for limitation of the major arm motion at shoulder level.  If there is limitation of the shoulder midway between side and shoulder level a 30 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5201.  If the limitation is 25 degrees from the side, a 40 percent rating is assigned.  Id.  In determining whether a veteran has limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, Plate I.  

Ankylosis of the scapulohumeral articulation is covered under DC 5200.  Other impairment of the humerus is covered under DC 5202 (meaning flail joints, fibrous union, recurrent dislocation and malunion).  Clavicle or scapula impairment is covered under DC 5203.  See 38 C.F.R. § 4.71a.  

Traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, DCs 5003-5010.  

The Veteran is currently rated at 20 percent for his right (major) shoulder disability.  

In June 2004, a VA primary care record noted the Veteran had some shoulder and upper extremity pain.  

The Veteran was given several VA examinations regarding his right (major) shoulder disability.  The Board finds these examinations to be fully accurate and articulate for rating purposes.  The claims file and medical records were reviewed for each examination.  The Veteran's symptoms are recorded.  

In the February 2005 VA examination report for the joints, the Veteran was noted to have cervical disc disease radiculopathy and bilateral carpal tunnel syndrome.  He 

stated that when he was in Iraq, he had to do car inspections below cars repeatedly and injured his right shoulder as a consequence.  In 2002, he went to sick call, was told he had a pinched nerve and was treated with physical therapy.  

He said he had an "on and off" moderate to severe pain in the right shoulder inside the joint.  He was on medication for pain, which left a bad taste in his mouth.  As for flare ups, the examiner noted he went to primary care during the past year for right shoulder pain.  Aggravating factors for his shoulder were lifting objects with the right arm and pushups, sit ups and pull ups.  The Veteran was not specific about the frequency of right shoulder flare ups, but said severe pain lasted about ten minutes.  

He had no surgery, dislocation, subluxation or symptoms of arthritis.  As for daily activities, he couldn't run, play softball or use a saw.  He was right-handed and used no prosthesis.  Range of motion was as follows:

Forward flexion
90
Internal rotation
65
External rotation
90
Abduction
90

He had painful motion in all degrees.  He was additionally limited by pain, fatigue, weakness following repetitive use but not lack of endurance.  His major functional impact is that he could not grab a shovel, hold a welder handle or throw out garbage cans.  There was objective evidence of painful motion for the right shoulder, but not of edema, effusion, instability, weakness, redness, heat, abnormal movement or guarding of movement of the right shoulder.  There was tenderness to palpation on the rotator cuff tendon.  

There was no ankylosis; the right shoulder was stable but painful following repetitive use.  No arthritis, prosthesis, or abnormal gait was noted.  The diagnosis was right shoulder adhesive capsulitis with rotator cuff tendinitis.  He also had mild degenerative and enthesopathic changes by X-rays from February 2005.  

The March 2008 VA examination report showed the Veteran stated his shoulder had gotten worse.  The Veteran was using crutches for walking.  He had no constitutional or inflammatory arthritis symptoms.  His shoulder had no deformity, giving way, stiffness, instability or effusion.  He did have pain, weakness, locking, inflammation and difficulty elevating the shoulder.  He claimed to have severe flare ups daily; this made it difficult to lift or grab objects.  He used hot showers and heating pads to alleviate pain.  

The examiner noted an inconsistency in that the Veteran said his pain level that day was 7/10, but later stated his pain was 10/10 at all times.  He had additional limitation of motion of 20 degrees of flexion and abduction (reflected in parentheses), with repetitive use due to fatigue.  He had limitation of motion of 10 degrees for internal rotation with repetitive use due to fatigue.  

Forward flexion
70 (50)
Internal rotation
45 (35)
External rotation
90
Abduction
85 (65)


Other symptoms included crepitus, weakness and guarding of movement.  The diagnosis was adhesive capsulitis with rotator cuff tendinitis and degenerative joint disease.  Many activities of daily living were severely impacted or prevented.  

A September 2009 VA examination report for the shoulder showed claims file and medical records were reviewed.  Shoulder pain was worse and lifting his arm hurt.  He complained of numbness in his right hand.  He had no deformity, dislocation, subluxation or effusion.  He claimed to have giving way, instability, pain, stiffness weakness, incoordination, decreased speed of joint motion and locking.  He had warmth, swelling and tenderness.  He claimed to have flare ups several times a year that lasted three days to a week.  Lifting brought on flare ups.  He had no constitutional or incapacitating episodes of arthritis.  The examiner found crepitus, tenderness, pain at rest and guarding of movement.  Range of motion was recorded.  

Forward flexion
70
Internal rotation
65
External rotation
25
Abduction
65

There was objective evidence of pain following repetitive motion.  The internal rotation decreased to 35 degrees after repetition.  He had no ankylosis.  An X-ray showing mild degenerative and enthesopathic changes was in the report.  The effect on activities of daily living was severe for some categories and prevented others.  

The Board has reviewed all potentially applicable diagnostic codes in evaluating the Veteran's right shoulder disability.  The right shoulder does not demonstrate ankylosis of scapulohumeral articulation; fibrous union, nonunion or loss of head of the humerus; or recurrent dislocation of the humerus at the scapulohumeral joint to warrant higher ratings under other pertinent diagnostic codes.  38 C.F.R. § 4.71a, DCs 5200, 5202, 5203 (2011).  

The Board has also looked at the arthritis code.  The Veteran is currently rated on the basis of limitation of motion.  The Veteran cannot receive an increase under diagnostic code 5010 or 5003 (arthritis) because these codes cannot be combined with ratings based on limitation of motion 38 C.F.R. § 4.71a, DC 5003, Note (1).  There is no support for combining these codes with diagnostic code 5201 or 5202.  An increased rating cannot be achieved through the arthritis codes.  

As applied to this Veteran, DC 5201 would only provide for an increase if his right arm (major) was limited in motion to 25 degrees from his side or was limited in motion from midway between side and shoulder level.  38 C.F.R. § 4.71a.  At the VA examinations, forward flexion was, at the least, 50 degrees and abduction was 65 degrees at its lowest.  Mariano v. Principi, 17 Vet. App. at 314-16.  Looking at 

all the evidence as a whole, the criteria for an increase is not met or nearly approximated at any point.  The February 2005 VA examination showed rotator cuff problems which by their very nature are brought on by movement-and so rating on the limitation of motion is appropriate.  

The Board finds the Veteran to be competent and relatively credible in his assertions regarding his disability, considerations for the Board under Barr v. Nicholson, 21 Vet. App. 303 (1995) and Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran is competent to state what he's personally experienced regarding his right shoulder; however he has not made specific assertions in pursuing his claim.  

The other evidence in the file (mostly medical evidence) appears complete, competent and credible.  The Board assigns it great weight and finds it most probative in determining the severity of the Veteran's disability.  See, Barr, 21 Vet. App. 330; Caluza, 7 Vet. App. 498.  

The Board has considered functional loss and pain on use as required by DeLuca v. Brown, 8 Vet. App. 202.  The Veteran has complained of pain, flare ups, and other symptoms.  Even considering the effects of pain on use, the Board finds there are insufficient objective signs of atrophy, stiffness, deformity, effusion, dislocation or subluxation to warrant an increased rating.  See 38 C.F.R. § 4.45.  

Based upon the guidance of the Court in Hart, 21 Vet. App. at 509-510, the Board has considered whether any staged ratings are appropriate.  In the present case, the Board finds that no staged ratings are warranted.  

The Board also finds that the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology.  The assigned schedular evaluation is adequate.  Thun, 22 Vet. App. at 115.  

Under these circumstances, there is no basis to assign a higher evaluation for the right (major) shoulder disability (currently rated as 20 percent disabling).  The benefit of the doubt doctrine is not applicable here and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

Service connection for a left leg disability is denied.  

An initial increased rating for a cervical spine disability is denied.  

An initial increased rating for a right shoulder disability is denied.  


REMAND

The Board finds clarification is required regarding neurological impairment related to the cervical spine because it is unclear whether there are radicular symptoms and if so, which nerves cause the problem and what is the severity of the problem.  Also, the Veteran has carpal tunnel syndrome, which was determined to be not related to service at a February 2005 VA examination.  It is unclear which symptoms are due to non service-connected carpal tunnel syndrome and which may be due to any radiculopathy or other neurological impairment.  

On remand, the Veteran should receive a VA neurological examination to determine what neurological disability, if any, is due to the service-connected cervical spine disability.  The examiner should reference a February 2004 VA primary care record (Veteran reported "losing his touch" and cervical radiculopathy was diagnosed); a November 2004 VA primary care record showing results of a EMG/NCV study (diagnosis was mild bilateral carpal tunnel syndrome, bilateral C5-6 radiculopathy); and the February 2005 VA examination report (indicating non-radicular symptoms but diagnosing bilateral C5-6 radiculopathy with bilateral carpal tunnel syndrome that was not related to service or the cervical spine disability).  

Additionally, the neurological examiner should note an August 2006 nerve conduction velocity study (diagnosing mild bilateral carpal tunnel syndrome and bilateral C7 radiculopathy); the January 2007 VA examination report (showing the Veteran reported his cervical pain that did not radiate and left and right upper extremities did not follow any specific dermatomal pattern); and the September 2009 VA examination report (showing some diminished sensation of the median nerve upon sensory examination).  

Accordingly, the case is REMANDED for the following action:  

1.  Schedule the Veteran for a VA neurological examination to determine the nature and etiology of any neurological disability due to or a result of his service-connected cervical spine disability.  The claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed neurological disability is etiologically related to the service-connected cervical spine disability.  If so, identify the nerve(s) affected and the degree of impairment affected.  

The examiner should address the following, which are also explained above:  
* a February 2004 VA primary care record; 
* a November 2004 VA primary care record showing results of a EMG/NCV study; 
* February 2005 VA examination report; 
* August 2006 nerve conduction velocity study;
* the January 2007 VA examination report; and the
* the September 2009 VA examination report.  
Complete rationale should be given for all opinions reached.  

2. Re- adjudicate the claim for a separate rating for a neurological disability (to include radiculopathy) secondary to the service-connected cervical spine disability.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


